Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
An e-terminal disclaimer was filed on March 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No.10,798,442 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed because the features involving “encoding a metadata file in a first signal, wherein the metadata file contains data that indicates how to adjust a setting of a connected home device to synchronize the connected home device with a portion of a media presented via an output device, wherein the metadata file is generated using image recognition or character recognition applied to the portion of the media; encoding the media in a second signal; receiving, from a customer device of a customer, a request to deliver the media to the customer device; delivering the first signal to the customer device in communication with the connected home device, wherein the customer device is a mobile communications device that is synchronized with the output device, wherein the data causes the mobile communication device to adjust the setting of the connected home device in coordination with the portion of the media, when the portion of the media is presented via the output device, and wherein the mobile communication device comprises a smartphone or a wearable computing device; and delivering the second signal to the customer device for presentation of the media via the output device,” overcomes the prior art of record. The prior art fails to either disclose or suggest the combination of features as arranged and claimed by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421